UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2082



PAUL M. BLOWE,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH   OF    VIRGINIA,   Department   of
Transportation,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-99-1139-2)


Submitted:   December 7, 1999              Decided:   January 4, 2000


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Paul M. Blowe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul M. Blowe appeals the district court’s order denying

relief in his civil action, which the district court construed as

filed under 42 U.S.C.A. § 1983 (West Supp. 1999).   We have reviewed

the record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     See Blowe v. Commonwealth of Virginia, No. CA-99-1139-2

(E.D. Va. July 20, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2